TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00083-CV


Mike McAdams, Appellant

v.

Mid-State Trust, A Delaware Business Trust, Appellee





FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. 273987, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant, Mike McAdams, has notified this court that the parties have settled and
that he will not be filing anything with the court to further his appeal.  We construe appellant's 
notification as a motion to dismiss his appeal.  We grant the appellant's motion to dismiss the appeal. 
See Tex. R. App. P. 42.1(a).


 
						Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Dismissed on Appellant's Motion
Filed:   April 29, 2004